IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                    HOWELL V. TRANSIT AUTHORITY OF THE CITY OF OMAHA


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  CHANIN HOWELL, APPELLEE,
                                               V.

                        TRANSIT AUTHORITY OF THE CITY OF OMAHA
                    DOING BUSINESS AS METRO AREA TRANSIT, APPELLANT.


                            Filed January 18, 2022.   No. A-21-023.


       Appeal from the Workers’ Compensation Court: J. MICHAEL FITZGERALD, Judge. Appeal
dismissed, and cause remanded for further proceedings.
      Samuel R. O’Neill, Robert M. Schartz, and Julie M. Ryan, of Abrahams, Kaslow &
Cassman, L.L.P., for appellant.
       Thomas D. Wulff, of Law Office of Thomas D. Wulff, P.C., for appellee.


       PIRTLE, Chief Judge, and MOORE and WELCH, Judges.
       MOORE, Judge.
                                      I. INTRODUCTION
        Chanin Howell was employed by the Transit Authority of the City of Omaha d/b/a Metro
Area Transit (Metro) as a bus driver, and she suffered a work-related injury. Howell sought
benefits in the compensation court, and she filed a motion to compel payment for certain medical
treatment, among other things, which motion was granted by the court. Metro filed a motion to
reconsider or modify that order, which was denied by the court. Metro appeals, asserting that the
compensation court’s orders exceeded its authority and the requests for relief in the motion to
compel. Because the court’s December 2020 order ruling on Howell’s motion to compel was not
a final order, we dismiss the appeal.




                                              -1-
                                   II. STATEMENT OF FACTS
                                      1. ACCIDENT AND INJURY
         In 2009, Howell began working as a bus driver for Metro. At the time of her bus driving
accident and injury in 2019, Howell was also working part-time for the Transportation Security
Administration (TSA) as a security guard at the airport. On February 17, 2019, a metal bar
detached from the bus Howell was driving for Metro, striking her right arm and causing injury.
After her injury, Howell attempted to return to work at Metro on two occasions. She returned first
in late April or early May after receiving some cortisone injections but was unable to keep working
due to increased pain and issues with her grip. Her second attempted return to work for Metro was
in mid to late July. After discussing her medical records with her supervisor, it was agreed that she
did not have to drive a bus. At the time of the evidentiary hearing in this case, Howell testified that
she had offered to undergo additional training for some other position but that no one from Metro
had ever contacted her in that regard. TSA accommodated Howell’s work restrictions, but she
resigned from her TSA job at the end of August 2019.
                                     2. PETITION AND ANSWER
        On July 7, 2020, Howell filed a petition in the compensation court seeking benefits. Howell
alleged a work-related accident to her right arm occurring on February 17, 2019, which resulted in
her developing complex regional pain syndrome (CRPS) affecting her “neck, upper back and other
areas of her body.” Howell alleged that the matters in dispute were payment of past and future
temporary total disability benefits; payment of permanent partial disability benefits; payment of
past and future medical expenses; vocational rehabilitation; and penalties, interest and attorney
fees.
        In its answer, Metro admitted that Howell was employed by Metro as a bus operator on
February 17, 2019, but it denied the other substantive allegations of Howell’s petition. Metro
affirmatively alleged that no present controversy existed between the parties because Metro had
already paid, without admitting liability, all workers’ compensation benefits due to Howell as if
her injuries were compensable. Metro also alleged that Howell’s alleged injuries did not arise out
of and in the course and scope of her employment with Metro, that her alleged injuries were not
causally related to her employment, and that, even if Howell had suffered a compensable injury, it
did not result in any temporary or permanent disability or any loss of earning capacity. Metro
sought reimbursement of the payments it had made and asked the compensation court to dismiss
Howell’s petition with prejudice.
                                 3. HOWELL’S MOTION TO COMPEL
        On August 18, 2020, Howell filed a motion to compel, asking the compensation court to
compel Metro to pay for a functional capacity evaluation (FCE) and to appoint a vocational
rehabilitation counselor. In her motion, Howell again alleged that she developed CRPS as a result
of her work-related accident and injury. She alleged that both her treating physicians and defense
medical examiners had confirmed that diagnosis. She stated that defense medical examiner Dr.
Dean Wampler had opined that she had reached maximum medical improvement (MMI) and
recommended an FCE to determine appropriate physical restrictions, but that the parties had been



                                                 -2-
unable to agree on a facility to conduct the FCE. Finally, because Howell did not think she could
return to work as a bus driver, she asked the court to appoint a vocational rehabilitation counselor
to complete a loss of earning capacity analysis and a vocational rehabilitation evaluation.
Subsequently, Howell filed an amended motion to compel in which she added an assertion that she
was in need of additional medical treatment as recommended by her pain management specialist,
Dr. Rafal Krejza. Specifically, Howell alleged that in a recent office visit, Krejza had
recommended “additional injections to help alleviate the pain and disability [Howell] is
experiencing due to the work[-]related injury.” In addition to her previous requests of payment for
the FCE and appointment of a vocational rehabilitation counselor, Howell asked the court to enter
an order “allowing [her] additional treatment as recommended by her treating physician.”
                               4. HEARING ON MOTION TO COMPEL
        The compensation court heard Howell’s motion on September 4, 2020. The court received
documentary exhibits offered by the parties, including various medical records and a stipulation
of the parties. The parties stipulated that (1) on February 17, 2019, Howell was employed as a bus
driver for Metro, (2) on that date, a metal bar became detached from the bus striking Howell’s
right arm causing injury but the nature and extent of the injury was at issue, (3) Metro had timely
notice of the accident and injury, (4) jurisdiction and venue were proper, and (5) Metro had paid
certain benefits, both medical and indemnity, for which they were entitled to credit. After receiving
the parties’ exhibits, the court noted that there had been “no specific finding of liability” in the
case, stating that this “would make it difficult to decide some of the issues raised in the motion.”
However, in reference to the parties’ stipulation, the court observed that “there is an admission of
some liability” and that “the question now becomes what’s the injury.” Metro’s attorney responded
affirmatively to this understanding of the case expressed by the trial judge. He then advised that
the parties had resolved the issue relating to the FCE raised in Howell’s motion to compel. The
parties’ attorneys also discussed the issue of appointing a vocational rehabilitation counselor with
the court, and the court determined that it would appoint a vocational rehabilitation counselor to
begin work after the FCE had been performed. The court then discussed with the attorneys some
of the medical treatment reflected in the medical records, noting “there’s been a lot of doctors in
here” and stating, “I probably ought to have some evidence on why we’re changing these docs”
and “about what’s going on.” The court then called Howell to the stand. We have summarized the
medical evidence and Howell’s testimony below.
                             (a) Medical Evidence Offered by Howell
         On February 17, 2019, Howell was examined in the emergency room for pain and tingling
in her right arm. The emergency room records note some numbness and tingling in the entire hand
and underside of her arm. Howell was bruised and most worried about the tingling in her fingers,
hand, wrist, and forearm. She was given over-the-counter pain medication and referred to Dr.
Kayvon D. Izadi, an orthopedic surgeon. The following day, Howell was examined by Dr. Darin
Gregory at CompChoice for “blunt trauma to her right arm.” At that time, she had pain in the
forearm and the trapezius areas and some decreased sensation in her third, fourth, and fifth fingers.
Gregory diagnosed a right forearm contusion, ordered physical therapy, and placed her on
modified work duty with no driving a commercial motor vehicle.


                                                -3-
       Howell’s medical treatment from February 2019 through the time of the hearing on her
motion is complex and involves numerous doctors (including orthopedic and pain management
doctors) and treatments (including medication, physical therapy, and nerve block injections).
                             (b) Medical Evidence Offered by Metro
         Metro offered a report from Wampler dated July 14, 2020. Wampler’s report was based on
a review of Howell’s medical records, video from the February 2019 bus accident and injury, and
his own recent physical examination of Howell. Wampler outlined the course of Howell’s medical
treatment before setting forth the conclusions of his review.
         Initially, Wampler expressed that “Howell’s history of symptoms and treatment following
an injury in February [2019] did not have a good physician to direct her care to specialists.” He
stated further that her symptoms “morphed into an extensive complex of symptoms that cannot
have causal connection to the original event.” Wampler noted Izadi’s diagnosis of “forearm
contusion with radial neuritis,” and Wampler opined, “It is my opinion within a reasonable degree
of medical certainty this was the only correct diagnosis for [Howell’s] injury.” Wampler then
recounted further details of Howell’s medical treatment, including his examination of her on May
11, 2020. He noted that Dr. Jeremy K. Gallant (a physiatrist who first saw Howell on April 9,
2019) had already performed medial branch blocks for neck pain by then that had allowed
improvement, but Wampler opined that Howell’s neck pain, “perpetuating over many months,”
was a condition “caused only by the expected advancement of underlying cervical degenerative
disease, rather than the incident on the bus.”
         In sum, Wampler concluded that Howell sustained “only a right forearm contusion and
possible radial nerve inflammation that resolved.” Wampler stated that Howell’s claim “took on a
life of its own” when Izadi suggested physiatry referral “for what he recognized as a pre-existing
condition.” He opined, “Izadi’s focus on right wrist symptoms that were found to be caused by a
pre-existing degenerative condition could not have been aggravated by the impact.” Wampler
observed that Howell complained about neck, shoulder, and arm symptoms “that were probably
related to her cervical disk disease and facet arthropathy, but also could not have been aggravated
by the mechanism of injury.” He noted, “[t]here was no traction to the upper arm [during the
accident], just impact between the bar and the armrest of her bus seat.” Finally, Wampler opined
that Howell had reached MMI at the time of his examination of her on May 11, 2020. Because
there had been difficulty at that time with Howell agreeing to an FCE, Wampler also concluded
that Howell “can be released to return to work without restrictions” and “has 0% impairment.”
                                     (c) Howell’s Testimony
        In response to questioning by the parties’ attorneys and the trial judge, Howell testified
about her accident, medical treatment, efforts to return to work, and current symptoms in her right
upper extremity. At the time of her testimony, Howell had cramping in her palm, diminished
mobility, shooting pain in her arm, and throbbing pain from her forearm to her wrist. She stated
that she was unable to “grip, pull, and turn.” Howell was also experiencing and still had limited
neck mobility. She testified that neck movement caused shooting pain in her head and migraine
flare ups. According to Howell, she had never had migraines or right arm pain prior to the February
2019 accident. About 5 or 6 years previously, Howell was injured in an accident and received


                                               -4-
physical therapy, which included neck massage. Howell testified that her symptoms from that
accident resolved prior to the 2019 accident. Howell testified that her current symptoms affect her
daily activities and that she is not currently able to drive a bus safely or without pain. She asked
the compensation court to allow her to continue treatment with Krejza and to have Metro pay for
it.
                                5. RULING ON MOTION TO COMPEL
         On December 9, 2020, the compensation court entered an order, ruling on Howell’s
amended motion to compel. After setting forth a lengthy recitation of the medical evidence
received at the hearing on Howell’s motion, the court stated that Howell was a credible witness,
that it believed her, and that “her complaints of pain are real.” The court found that Howell injured
her neck, right arm, right wrist, and right hand in an accident arising out of her employment with
Metro on February 17, 2019. The court noted that the record showed that Rakes, Dr. M. Andrew
Thompson (an orthopedic doctor Howell saw for a second opinion,) and Krejza “state [Howell]
has [CRPS].” The court noted Gallant’s opinion that Howell did not meet “strict criteria” for CRPS
but that she did have “abnormal peripheral nerve issues.” The court then found that Howell has
CRPS, stating that it was disregarding Wampler’s opinion to the contrary. Next, the court found
that Howell had not yet reached MMI “because it appears the only remaining treatment is ketamine
injections ordered by . . . Krejza,” after which it “appears there is nothing more that can be done
to relieve [Howell’s] pain.” The court stated that Howell would “most likely” have reached MMI
at that point, and it ordered Metro to pay for the ketamine injections. The court also ordered Metro
to pay temporary total benefits to Howell from the point it had previously stopped such payments
until when she reached MMI, and it ordered Metro to pay for Howell’s future medical care “all as
required by [Neb. Rev. Stat.] § 48-120 [(Cum. Supp. 2020)], including but not limited to, the
ketamine injections.” Finally, the court granted Howell’s request for appointment of a vocational
rehabilitation counselor.
                  6. MOTION TO RECONSIDER OR MODIFY, RULING, AND APPEAL
         On December 21, 2020, Metro filed a motion, asking the compensation court to reconsider
or modify its December 9 order, in which Metro alleged the court had made “explicit and implicit
factual findings regarding [Howell’s] medical condition and treatment that should be resolved at
trial and not as part of [Howell’s] [m]otion.” Metro alleged that no evidence admitted at the hearing
on Howell’s motion contained “the requisite proof from which to properly infer that any diagnosis
of [CRPS] is sufficiently causally linked to [Howell’s] work-related injury.” Metro noted that
Howell’s motion was filed and heard before the parties completed discovery, and it asked the court
not to make factual findings based on the evidence presented at the September hearing and instead
to set a trial date.
         The compensation court heard Metro’s motion to reconsider or modify on December 22,
2020. At the hearing, Metro’s attorney noted that Howell’s amended motion to compel had asked
the court to (1) order for Metro to pay for an FCE, (2) appoint a vocational rehabilitation counselor,
and (3) order Metro to pay for ketamine injections. The attorney stated that since the FCE request
was resolved prior to the hearing, he left the hearing expecting an order regarding the vocational
rehabilitation request and whether Howell was entitled to the requested ketamine injection


                                                -5-
treatment. He argued that the court’s order “went above and beyond that” and addressed matters
that should have been reserved for a trial. Metro’s attorney argued that because the parties had not
stipulated as to the nature and extent of Howell’s injury, the court was not able to award future
medical expenses at that time. He also argued that issues regarding future medical expenses (other
than the ketamine injections), the date of MMI, and temporary total disability benefits had not been
raised in Howell’s motion and needed to be addressed at trial after the completion of discovery.
Finally, he argued that even if a pretrial award of future medical expenses was proper, “Howell
still failed to meet the burden of showing that there’s a causal connection between her [CRPS] and
the work accident.”
          During the hearing on Metro’s motion, the compensation court characterized the
September 2020 hearing on Howell’s motion as “a trial on a motion.” Metro’s attorney disagreed
with this characterization, arguing that “if we’re going to be having a trial, we need to be able to
complete discovery. It’s a due process point.” He noted that Howell’s amended motion was filed
only about 2 months after Howell’s petition, and he argued that Metro had been deprived of the
opportunity to conduct discovery, take depositions, and prepare experts. When the court inquired
whether it had to order temporary disability benefits in conjunction with ordering the medical
treatment requested in Howell’s motion, Metro’s attorney replied negatively, suggesting that
Howell could always “come back at trial and ask for those benefits.” The court then discussed with
Metro’s attorney how the concept of MMI fit in with Howell’s requests in her motion. During this
discussion, Metro’s attorney again noted due process concerns. The court indicated that it would
have responded favorably if Metro’s attorney had sought a continuance, but Metro’s attorney
stated that he had not done so “because it was a motion to compel.”
          The compensation court and Metro’s attorney then discussed the timing of awarding
medical benefits and determining the nature and extent of a claimant’s injuries. Metro’s attorney
again argued that the court should not have determined “what [Howell’s] injuries are” following
the hearing on Howell’s motion to compel and that it should have waited either until after the
parties had stipulated as to the nature and extent of Howell’s injuries or until after trial to do so.
During this discussion, the court stated:
                  In our court on a motion to compel, if there’s liability then we realize whether or
          not the treatment is reasonable and necessary to treat the injury. That’s it. We don’t have
          to go to a trial. We don’t have to go to a trial at all. . . . Why should we -- number one, I
          shouldn’t make the plaintiff wait. Number two, I . . . wouldn’t make the parties go through
          the time and expense and everything for something that everybody agreed upon, except
          whether or not this is necessary and reasonable to treat the injury. That’s the only issue in
          the case.

The court also stated, “But . . . when they come in and they want medical care, I don’t think we
need to have a trial if there’s liability.”
       During the course of additional discussion, the compensation court expressed its belief that
determining whether Howell had CRPS was a necessary part of determining whether to grant
Howell’s request for ketamine injections to treat CRPS. Metro’s attorney argued during this
portion of the discussion that even if awarding medical benefits at this stage of the case was
appropriate, there had not been evidence to link Howell’s work injury and her CRPS. The court


                                                 -6-
disagreed, citing “the medical records as a whole” and particularly Thompson’s records. At the
conclusion of the hearing, the court indicated that it was going to overrule Metro’s motion “and
refer to what we talked about here today.”
        On December 22, 2020, the compensation court entered an order denying Metro’s motion
to reconsider or modify the December 9 order “[f]or reasons dictated to the court reporter” at the
December 22 hearing.
        Metro subsequently perfected its appeal to this court.
                                 III. ASSIGNMENTS OF ERROR
        Metro asserts, consolidated and restated, that the compensation court acted without or in
excess of its powers when on a pretrial motion limited to certain matters, it made certain broader
explicit and implicit findings, namely, (1) implicitly finding that Howell had met her burden of
proof to show that her work accident was the proximate cause of her CRPS injury, (2) finding that
Howell had not yet reached MMI, (3) determining whether Howell had suffered any periods of
temporary disability, and (4) finding Howell was entitled to future medical care, including
ketamine injections. We note that Metro does not challenge the court’s appointment of a vocational
rehabilitation counselor.
                                  IV. STANDARD OF REVIEW
        A jurisdictional question which does not involve a factual dispute is determined by an
appellate court as a matter of law. Picard v. P & C Group 1, 306 Neb. 292, 945 N.W.2d 183
(2020). An appellate court is obligated in workers’ compensation cases to make its own
determinations as to questions of law. Melton v. City of Holdrege, 309 Neb. 385, 960 N.W.2d 298
(2021). Statutory interpretation presents a question of law, for which an appellate court has an
obligation to reach an independent conclusion irrespective of the decision made by the court below.
Sellers v. Reefer Systems, 305 Neb. 868, 943 N.W.2d 275 (2020).
                                           V. ANALYSIS
        Before reaching the legal issues presented for review, it is the power and duty of an
appellate court to determine whether it has jurisdiction over the matter before it, irrespective of
whether the issue is raised by the parties. Loyd v. Family Dollar Stores of Neb., 304 Neb. 883, 937
N.W.2d 487 (2020). For an appellate court to acquire jurisdiction of an appeal, there must be a
final order entered by the court from which the appeal is taken; conversely, an appellate court is
without jurisdiction to entertain appeals from nonfinal orders. Id.
        There are three types of final orders which may be reviewed on appeal, one of which is an
order that affects a substantial right made during a special proceeding. Id. Because workers’
compensation proceedings are special proceedings, the issue is whether the court’s order is final.
Id.
        Under Neb. Rev. Stat. § 25-1902 (Cum. Supp. 2020), an appellate court may review three
types of final orders: (1) an order that affects a substantial right and that determines the action and
prevents a judgment, (2) an order that affects a substantial right made during a special proceeding,
(3) and an order that affects a substantial right made on summary application in an action after a
judgment is rendered. Loyd v. Family Dollar Stores of Neb., supra.



                                                 -7-
         The second category is applicable here. A party can appeal an order from the Workers’
Compensation Court if it affects the party’s substantial right. Moyers v. International Paper Co.,
25 Neb. App. 282, 905 N.W.2d 87 (2017). Substantial rights under § 25-1902 include those legal
rights that a party is entitled to enforce or defend. Moyers v. International Paper Co., supra. A
substantial right is affected if an order affects the subject matter of the litigation, such as
diminishing a claim or defense that was available to an appellant before the order from which an
appeal is taken. Id.
         The Nebraska Supreme Court has held that, even in workers’ compensation cases, when
multiple issues are presented to a trial court for simultaneous disposition in the same proceeding
and the court decides some of the issues, while reserving other issues for later determination, the
court’s determination of fewer than all the issues is an interlocutory order and is not a final order
for the purpose of an appeal. Jacobitz v. Aurora Co-op, 287 Neb. 97, 841 N.W.2d 377 (2013). In
Jacobitz, the claimant argued that he had not yet reached maximum medical improvement, but that
the issue of whether he was injured in the scope of his employment should be tried first. The trial
court granted a motion to bifurcate the trial. Following trial on the issue of liability, the court
entered an order concluding that the claimant was injured in an accident arising out of and in the
course of his employment. In the order, the court scheduled a subsequent telephone conference to
set a trial date to determine benefits. The employer appealed from this order.
         On appeal, the Nebraska Supreme Court observed that permitting employers to appeal from
an adverse ruling before the Workers’ Compensation Court has determined benefits is inconsistent
with the Legislature’s intent to provide prompt benefits to injured workers. Id. It also held that
from the date of its decision, a Workers’ Compensation Court’s finding of a compensable injury
or its rejection of an affirmative defense without a determination of benefits is not an order that
affects an employer’s substantial right in a special proceeding. Id. The court concluded that the
employer had not appealed from a final order because the trial court had only determined that the
claimant’s accident occurred in the scope of his employment.
         Subsequently, in Moyers v. International Paper Co., supra, this court considered a case in
which the trial court entered an award, finding that the claimant met his burden of proving he
sustained an occupational disease arising out of his employment. The court determined the dates
when the claimant became temporarily totally disabled and when he reached maximum medical
improvement. It also determined that the claimant was entitled to vocational rehabilitation
services, but it reserved the issue of permanent partial disability benefits until after the claimant
had received vocational rehabilitation services. Specifically, the court found that “[a]fter
vocational rehabilitation services have been provided to [Moyers] as a result of the injuries
incurred [in September 2014], a further hearing may be had on the extent of [his] permanent partial
disability measured as a loss of earning power.” Moyers v. International Paper Co., 25 Neb. App.
at 285-86, 905 N.W.2d at 91. The court also found the claimant was entitled to certain medical
expenses, but denied his requests for future medical expenses, waiting-time penalties, attorney
fees, and interest. Later, the claimant filed a motion, seeking determination of his loss of earning
capacity, based on the vocational consultant’s opinion that the claimant would be unable to
participate in vocational rehabilitation; the employer filed a motion to compel vocational
rehabilitation. Following a hearing on these motions, the trial court entered an order finding that
the claimant had sustained a 100-percent loss of earning capacity, was entitled to permanent total


                                                -8-
disability benefits, and determined the amount of those benefits. The employer appealed from this
second order.
         On appeal to this court, the claimant argued that the first order was a final appealable order
and that because the employer had failed to appeal from it, this court was without jurisdiction to
consider any of the issues adjudicated in the first order. The employer argued that the first order
was interlocutory because it left open the question of the claimant’s entitlement to permanent
disability payments until after he underwent vocational rehabilitation services. In light of the
Nebraska Supreme Court’s determination in Jacobitz v. Aurora Co-op, 287 Neb. 97, 841 N.W.2d
377 (2013), we determined in Moyers, that the first order was not a final appealable order because
the trial court reserved the issue of “‘permanent partial disability [benefits] measured as a loss of
earning power’” until after the provision of vocational rehabilitation services. Moyers v.
International Paper Co., 25 Neb. App. 282, 291, 905 N.W.2d 87, 97 (2017). We determined that
once the trial court determined in the second order that the claimant was permanently and totally
disabled and entitled to benefits, there were no further issues to be adjudicated. Accordingly, we
found that the employer’s appeal from that second order was timely and we had jurisdiction to
address its assigned errors on appeal.
         In the present case, the trial court determined that Howell injured her neck, right arm, right
wrist, and right hand in an accident arising out of her employment with Metro. It found that Howell
had not yet reached MMI and ordered Metro to pay temporary total disability benefits from the
point it had previously stopped making such payments until Howell reached MMI. The court stated
that once Howell reached MMI she “may be entitled to permanent benefits,” and that if the parties
could not agree on the amount of such benefits, either party “may apply to the Court for a further
hearing.” The court also determined that Howell was entitled to future medical care, including the
requested ketamine injections, and ordered the appointment of a vocational rehabilitation
counselor. We conclude that the court’s December 2020 order ruling on Howell’s motion to
compel was not a final determination of benefits as the court reserved the issue of permanent
benefits until after the provision of vocational rehabilitation benefits.
         Because the order appealed from was not a final order, the appeal must be dismissed and
we need not further address the assigned errors.
                                        VI. CONCLUSION
        The compensation court’s December 2020 order ruling on Howell’s motion to compel was
not a final, appealable order. Accordingly, we dismiss the appeal and remand the cause for further
proceedings.
                                                       APPEAL DISMISSED, AND CAUSE REMANDED
                                                       FOR FURTHER PROCEEDINGS.




                                                 -9-